               Case 20-10553-CSS             Doc 973-5        Filed 09/08/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

____________________________________
In re:                               )                   Chapter 7
                                     )
ART VAN FURNITURE, LLC, et. al., 1   )                   Case No 20-10553 (CSS)
                                     )
                  Debtors.           )                   Jointly Administered
____________________________________)


                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of September, 2020, I caused a copy of the foregoing

Motion of Elston Acquisition, LLC for an Order that (A) Allows its Chapter 11 and Chapter 7

Administrative Expense Claims and (B) Compels the Chapter 7 Trustee to Immediately Pay the

Administrative Expense Claims to be electronically filed and served via CM/ECF on all parties

requesting electronic notification in the above referenced case in accordance with Del. Bankr. L.

R. 9036-1, and via first-class mail, postage prepaid, upon the parties on the attached service list.


                                                             /s/ Joseph N. Argentina, Jr.
                                                             Joseph N. Argentina, Jr. (DE Bar No. 5453)




1
  The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows: Art Van
Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC (2537); AVF
Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of Canada, LLC
(9491.); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc. (1484); Sam
Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors' service address in these chapter
11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
            Case 20-10553-CSS       Doc 973-5     Filed 09/08/20    Page 2 of 2




VIA FIRST CLASS MAIL AND E-MAIL
Bradford J. Sandler, Esq.
Pachulski Stang Ziehl & Jones LLP
919 N. Market Street, 17th Floor
Wilmington, DE 19801
E-mail: bsandler@pszjlaw.com
[Counsel to the Chapter 7 Trustee]

Alfred T. Giuliano
Giuliano Miller & Co., LLC
2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, NJ 08043
E-mail: atgiuliano@giulianomiller.com
[Chapter 7 Trustee]

J. Cory Falgowski, Esq.
Burr & Forman LLP
1201 N. Market Street, Suite 1407
Wilmington, DE 19801
E-mail: jfalgowski@burr.com
[Counsel to Wells Fargo Bank, N.A. as Administrative Agent and Collateral Agent
for itself and the other ABL Lenders]

Marjorie S. Crider, Esq.
Christopher L. Carter, Esq.
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
E-mail: marjorie.crider@morganlewis.com
E-mail: christopher.carter@morganlewis.com
[Counsel to Wells Fargo Bank, N.A. as Administrative Agent and Collateral Agent
for itself and the other ABL Lenders]

Gregory Werkheiser, Esq.
Benesch Friedlander Coplan & Aronoff LLP
222 Delaware Avenue, Suite 801
Wilmington, DE 19801-1611
E-mail: gwerkheiser@beneschlaw.com
[Counsel to Debtors]




                                              2
